Exhibit 10.5

LOGO [g24850g70z24.jpg]



--------------------------------------------------------------------------------

E-SMART KOREA INC.

  642-9, Songchon B/D 9F, Yeoksam-dong

TEL +822 2185 5886 8 FAX +827 2185 5889

  Gangnam-gu, Seoul, Korea

Letter of Intent

May 30, 2008

Wan-Hee Lee

CEO

Lee&Pak, Ltd

Dear. e-Smart korea

This Letter of Intent (the “LOI”) is made by Lee&Pak, Ltd.

RECITALS

 

  1. With part of our company security programs, willing to apply your company’s
card for all worker’s computer log in for business purpose.

- More detail included in separate contract

 

  2. Cooperate for our company’s expansion to affiliated company hereafter

 

Lee&Pak, Ltd

Wan-Hee Lee

Signatures

/s/ Wan-Hee Lee

 

May 30, 2008.



--------------------------------------------------------------------------------

Mutual Non-Disclosure Agreement

This Agreement is made as of the 30th day of May, 2008 between e-Smart
technologies, Inc., and all of its subsidiaries and affiliates acting through
its offices located at 526 W. 26th St./Ste. 710, New York, N.Y. 10001
(“E-SMART”), and “Lee&Pak,.Ltd”, a Korean corporation, and all of its
subsidiaries and affiliates acting through its offices located at 1599-2 LG Edat
Bldg 9th FI., Seocho-dong, Seocho-Gu, Seoul, Korea (“LEE&PAK”).

BACKGROUND:

1. For the limited and sole purpose, of evaluating E-SMART’s business and
LEE&PAK’s technology in contemplation of a potential to be agreed, mutually
acceptable business arrangement, it is contemplated that each of LEE&PACK will
require access to certain Confidential Information, as hereinafter defined, of
the other.

2. Each party wishes to protect the confidentiality of its Confidential
Information that may be disclosed hereunder.

IN CONSIDERATION of the background and the mutual covenants and agreements
herein contained, the parties hereto agree as follows:

ARTICLE 1

INTERPRETATION

1.01 Definitions. In this Agreement, unless something in the subject matter or
context is inconsistent therewith:

“Agreement” means this Agreement and all amendments made hereto by written
agreement between LEE&PAK and E-SMART.

“Business Day” means any day except Saturday, Sunday and statutory holidays
observed in the Country of Korea.

“Disclosing Party” is the party who is disclosing Confidential Information to
the other party.

“Confidential Information” shall mean any information belonging to a party or a
related company (as hereinafter defined) which is not generally available to or
used by others, or the utility or value of which is not generally known or
recognized as a standard practice and may include without limitation any and all
financial information; any and all employment information; any and all technical
and non-technical information, including patent, copyright, trade secret and
similar proprietary information; any information related to current, future and
proposed business information, plans, activities, products and services,
computer software, and other technology, including without limitation,
forecasts, market research, development, design details, specifications,
financial information, procurement requirements, purchasing, manufacturing,
contractor and subcontractor lists, and sales and merchandising plans (including
such information of each and any affiliate, subsidiary, or the like) in any
medium whatsoever, whether oral, written, machine readable data, through
facsimile, electronic mail, postal service or otherwise, provided by or
disclosed either directly or indirectly by the Disclosing Party to the Receiving
Party whether such information is



--------------------------------------------------------------------------------

designated as confidential at the time of delivery or not. The term
“Confidential Information” as used herein shall not include information:

 

  (I) which was generally available to or used by others, or the utility or
value of such information is already generally known or recognized as a standard
practice at the time it was communicated to the Receiving Party or subsequently
becomes generally available or recognized as a standard practice through no
fault or breach on the part of the Receiving Party;

 

  (ii) which the Receiving Party can demonstrate by a written or electronic
document to have had rightfully in its possession free from any obligation of
confidence at the time of disclosure;

 

  (iii) which the Receiving Party can demonstrate that it rightfully obtained
free of any obligation of confidence subsequent to the time it was disclosed to
the Receiving Party by the Disclosing Party;

 

  (iv) which the Receiving Party rightfully obtained from a third party who has
the-right to transfer or disclose it;

 

  (v) which the Receiving Party to whom it is disclosed hereunder can
demonstrate was independently developed by such party or agents of that party
without any use of the Confidential Information.

“Effective Date” shall mean the 30th day of May, 2008.

“Receiving Party” is the party who is the recipient of the other party’s
Confidential Information.

“Related Company” shall mean any corporation, company, or other entity which at
the time of disclosure of Confidential Information: a) is controlled by a party
hereto; b) Controls a party hereto; c) or is under common Control with a party
hereto. For this purpose, “Control” means that more than fifty percent (50%) of
the controlled entity’s shares or ownership interest representing the right to
make decisions for such entity that are owned or controlled, directly or
indirectly, by the controlling entity.

1.02 Applicable Law. This Agreement shall be governed by, and interpreted and
enforced in accordance with, the laws in force in the country of Korea excluding
any conflict of laws rule or principle which might refer such construction to
the laws of another jurisdiction). Each party hereto irrevocably submits to the
non-exclusive jurisdiction of the courts of Korea with respect to any matter
arising hereunder or related hereto.

ARTICLE II

NON-DISCLOSURE AND NON-USE OF CONFIDENTIAL INFORMATION

2.01 Permitted Use. Neither party shall reverse engineer, patent around, or
directly or indirectly, commercially exploit the Confidential Information of the
other party or use same for the benefit of others. Each party’s right to use the
Confidential Information is limited to use for the benefit of the party
disclosing the Confidential Information as necessary to carry out the stated
purpose of this Agreement.



--------------------------------------------------------------------------------

2.02 No License. The disclosure of Confidential Information under this Agreement
shall not be construed as granting to the Receiving Party any rights under any
license or other rights to the Confidential Information of the Disclosing Party.

2.03 Ownership of Confidential Information. The Confidential Information, and
all rights thereto, which have been or will be disclosed to one of the parties
shall remain the exclusive property of the Disclosing Party and shall he held in
confidence by the Receiving Party for the other.

2.04 Non-Disclosure. The Receiving Party agrees to use reasonable care, but in
no event less than the same degree of care that it uses to protect its own
Confidential Information of a similar nature, to prevent the unauthorized use,
disclosure, publication or dissemination of the Confidential Information. Each
party shall only have the right to disclose the Confidential Information to its
employees, agents and consultants on a “need to know” basis; provided, however,
that disclosure in any event shall only be made to such persons who have agreed
in writing to protect the confidentiality of the Disclosing Party’s information.
Each party shall, prior to disclosing any Confidential Information to any such
person, issue appropriate instructions to them and obtain all necessary
undertakings to ensure that such Persons comply with the confidentiality and use
obligations and restrictions contained In this Agreement with respect to the
Confidential Information. These obligations shall survive termination or expiry
of this Agreement. The Receiving Party may Disclose Confidential Information if
required by law, provided that the Receiving Party will take reasonable steps to
give the Disclosing Party sufficient prior written notice of the requirement and
provide reasonable assistance to enable the Disclosing Party to seek protection
of its Confidential Information.

2.05 Copies. Neither party shall copy nor reproduce the Confidential Information
of the other party by any means whatsoever without the prior written consent of
the Disclosing Party. Any Copies shall contain any proprietary or confidential
notices which appear on the original of the Confidential Information.

2.06 Disclaimer. Neither party makes any representation, warranty nor guarantee
whatsoever to the other party with respect to Confidential Information. Neither
party shall be liable for any errors or omissions in its Confidential
Information, the use of, or the results of the use of, its Confidential
Information.

ARTICLE III

TERM AND TERMINATION

3.01 Term. This agreement shall be effective from the Effective Date until
terminated by either party in writing as provided for hereinbelow. And it shall
hold good for two years (730 days) starting when both sides sign. The Receiving
Party’s obligation to protect the Disclosing Party’s Confidential Information
received prior to Termination shall survive termination or expiration as stated
in Section 2.04. Confidential Information remains Confidential Information as
defined.

3.02 Termination. Either party may terminate this Agreement without cause, by
giving the other party five (30) Business Days advance written notice.

3.03 Return. Each party shall immediately upon the Termination of this Agreement
or at any time upon the request of the Disclosing Party, discontinue use of the
Confidential Information of the other and, if requested by the Disclosing Party,
return same and all copies thereof which may be or



--------------------------------------------------------------------------------

have been in such party’s direct or indirect possession or control. If return is
not requested, the Confidential Information shall be destroyed within ten
(10) Business Days of the Termination of the Agreement and an officer’s
certificate to that effect provided by the Disclosing Party. Notwithstanding
anything in this Agreement to the contrary, it is agreed that one copy of the
Confidential Information may be made and retained by legal counsel of the
Receiving Party as evidence of what was disclosed.

3.04 Breach. Each party agrees that any breach of this Agreement may give rise
to irreparable damage to the other party, the injury to the other party from any
such breach would be difficult to calculate, and that money damages would
therefore be an inadequate remedy for that breach. Each party agrees that the
other party will be entitled, in addition to all other remedies that the other
party may have and without showing or proving any actual damage sustained by it,
to seek an injunction or other order to restrain any breach, threatened breach
or the continuation of any breach of this section.

ARTICLE IV

GENERAL

4.01 Notices. Any notice which may or is required to be given pursuant to this
Agreement shall be in writing and shall be sufficiently given or made if
delivered by facsimile, by overnight courier or by certified or registered mail,
return receipt requested, and shall be effective (a) upon receipt if delivered
personally; (b) on the business day the notice is received by facsimile; (c) one
business day after being sent by overnight courier; and (d) three (3) business
days after being deposited in mail, postage prepaid. Such communications shall
be addressed and directed to the parties listed below as follows or to such
other addresses or to the attention of such other persons as any party may from
time to time advise to the other party by notice In writing as provided for
herein:

 

  (a) LEE&PAK, addressed to it at: 1599-2 LG Edat Bldg 9th Fl., Seocho-dong,
Seocho-Gu
Seoul, Korea

and

 

  (b) e-Smart Technologies, addressed to it at:
e-Smart Technologies, Inc.
526 W. 26th St./Ste. 710, New York, N.Y. 10001
Attention:

4.02 Further Assurances. The parties at all times, and from time to time, and
upon every reasonable written request to do so, shall make, do, execute, deliver
or cause to be made, done, executed and delivered all such further acts, deeds,
assurances, and things as may be required for more effectually implementing and
carrying out the true intent and meaning of this Agreement. Each party agrees to
act in the utmost good faith of a level required by a trustee in the
implementation of the obligations required hereunder.

4.03 Freedom to Disclose. Each party acknowledges that, notwithstanding the
execution of the Agreement, each Disclosing Party maintains the sole and
absolute discretion to determine what, if any, of its Confidential Information
shall be disclosed to the Receiving Party.